t c memo united_states tax_court michael and marion balice petitioners v commissioner of internal revenue respondent docket no 5437-04l filed date frank j marcone specially recognized for petitioners kathleen raup for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6330 or sec_7502 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time petitioners filed the petition background petitioners resided in metuchen new jersey when the petition in this case was filed petitioners filed late federal_income_tax returns for the taxable years and after examining petitioners’ and returns respondent determined deficiencies for those years when petitioners failed to petition this court within days of the notices of deficiency issued for and respondent assessed the unpaid taxes including penalties and interest respondent also assessed unpaid income_tax liabilities shown on petitioners’ and returns on date respondent issued a notice pursuant to sec_6330 with respect to petitioners’ and taxable years that informed petitioners of respondent’s intent to levy and their right to a hearing in response petitioners submitted form request for a collection_due_process_hearing hereinafter sec_6330 hearing dated date on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action the notice_of_determination stated in relevant part the following if you want to dispute this determination in court you must file a petition with the united_states tax_court for a redetermination within days from the date of this letter the time limit for filing your petition is fixed by law the courts cannot consider your case if you file late on date respondent sent a copy of the notice_of_determination to each petitioner by certified mail addressed to maple avenue metuchen new jersey on date the u s postal service attempted to deliver both letters and left notices of the attempted delivery at the maple avenue address on date the copy of the notice_of_determination addressed to petitioner michael balice was delivered but there is no indication that the copy addressed to petitioner marion balice was ever claimed at the post office or delivered on date we received and filed a petition for review of respondent’s determination to proceed with the levy action the envelope in which petitioners mailed the petition was postmarked date in the petition petitioners listed the maple avenue address as their current address on date we filed respondent’s motion to dismiss for lack of jurisdiction which alleged that the petition was not filed within the 30-day period prescribed in sec_6330 or sec_7502 in support of the motion respondent attached a postmarked copy of the certified mail list bearing petitioners’ names and address the date on which the notice_of_determination was mailed to each petitioner and the article tracking number of each letter on date we filed petitioners’ objection to respondent’s motion petitioners’ objection contained affidavits stating under penalty of perjury that they did not receive the notice_of_determination until date and that it was not sent by certified mail petitioners contend that the petition was timely filed and that respondent should have produced a signed return receipt from the u s postal service to prove the date on which petitioners received the notice_of_determination petitioners further argue that the irs has already broken the law by denying petitioners the cdp hearing mandated by law and there should be no time restraint imposed upon a victim who is denied due process mandated by statute respondent filed a reply to petitioners’ objection asserting that because a notice_of_determination in a collection_due_process proceeding must be appealed within days of its issuance in order for the tax_court to have jurisdiction the date on which petitioners claim to have received the notice_of_determination is irrelevant to whether the petition was timely filed respondent further argues that the notice_of_determination was complete and valid on its face and was sufficient to start the 30-day period within which petitioners could appeal the determination this matter was called for hearing at the court’s trial session in philadelphia pennsylvania on date counsel for both parties appeared at the hearing and presented their positions on the motion to dismiss discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made when the appeals_office issues a notice_of_determination to a taxpayer following a sec_6330 hearing the taxpayer ha sec_30 days following the issuance of the notice to file a petition for review of the determination with the tax_court or if the tax_court lacks jurisdiction over the underlying tax_liability with a federal district_court sec_6330 the procedures authorized by sec_6212 and b for sending a notice_of_deficiency apply to the mailing of a notice_of_determination issued pursuant to sec_6330 122_tc_258 sec_6212 and b provides that the secretary may send a notice_of_deficiency by certified mail or registered mail to a taxpayer at the taxpayer’s last_known_address a notice_of_determination issued in a collection_due_process case that is mailed in accordance with sec_6212 and b is sufficient to start the 30-day period within which a taxpayer may appeal the determination to the tax_court under sec_6330 weber v commissioner supra pincite during oral argument on the motion counsel for petitioners admitted that petitioners resided at the maple avenue address when respondent mailed the notice_of_determination and petitioners listed it as their current address in their petition moreover respondent’s postal records establish that the notice_of_determination was mailed on date by certified mail to the maple avenue address see id pincite n postmarked copy of certified mail list sufficient to establish notice_of_determination was mailed for purposes of sec_6212 we conclude therefore that the notice_of_determination was mailed in accordance with sec_6212 and b the 30-day period for filing an appeal of respondent’s determination with this court expired on monday date see sec_7503 the petition in this case however was mailed to the court on date and was received and filed on date consequently we conclude that the petition was not timely filed petitioners’ main contention as we understand it is that because the notice_of_determination was not mailed to them by certified or registered mail return receipt requested the notice_of_determination was insufficient to start the 30-day period for filing a petition to support their contention petitioners cite sec_6330 which provides in relevant part that the written notice informing a taxpayer of his right to a sec_6330 hearing must be given in person left at the dwelling or usual place of business of such person or sent by certified or registered mail return receipt requested to the taxpayer’s last_known_address petitioners’ reliance on sec_6330 is misplaced the requirements of sec_6330 apply to a notice before levy which is the notice that advises a taxpayer of his right to request a sec_6330 hearing sec_6330 does not apply to a notice_of_determination issued by the appeals_office after a sec_6330 hearing in the absence of any provision in sec_6330 requiring a notice_of_determination to be issued in a particular way the issuance of a notice_of_determination under sec_6330 is adequate if it is done in accordance with sec_6212 which contains no provision requiring a u s postal service return receipt sec_6212 authorizes the commissioner to mail a deficiency_notice by certified mail or registered mail to the taxpayer’s last_known_address the record with respect to respondent’s motion demonstrates that the sec_6212 requirements were met we conclude therefore that the notice_of_determination mailed to petitioners on date was sufficient to start the 30-day period for filing a petition in this court we also reject petitioners’ argument that the petition should be considered timely filed because they did not receive the notice_of_determination until date if a notice_of_determination issued pursuant to sec_6330 is properly mailed to a taxpayer’s last_known_address by certified mail the date on which the taxpayer actually receives the notice_of_determination is irrelevant in determining whether a petition appealing that determination was filed within the 30-day period prescribed in sec_6330 weber v commissioner supra pincite moreover we note that petitioners actually received the notice by date approximately days before the day filing deadline the notice advised petitioners of the time limit to file a timely petition as required by sec_6330 and they failed to meet it the court’s jurisdiction is statutorily mandated under sec_6330 and we may not extend the 30-day period for filing a petition in a levy action where a valid notice_of_determination has been issued weber v commissioner supra pincite because we lack jurisdiction to review respondent’s determination to proceed with the proposed levy action we do not address petitioners’ argument that respondent failed to comply with the formal procedures as set forth in sec_6330 and c for conducting a sec_6330 hearing in light of the foregoing we shall grant respondent’s motion to dismiss this case for lack of jurisdiction an appropriate order of dismissal for lack of jurisdiction will be entered
